Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-3 and 20-35 are pending and currently under consideration.
	Applicant claims a flumioxazin aqueous suspension concentrate that comprises between 40% and 50 wt% flumioxazin, one or more wetting agents, such as between about 3% and about 5 wt%, one or more dispersing agents, such as between about 1% to about 3%, one or more antifoam agents, such as between 0.1% to about 0.2 %, one or more antifreeze agents, such as at between 5% to about 7%, one or more antifreeze agents, such as between 0.1% to about 0.2%, and one or more thickening agents, such as between about 0.1% and about 0.2%. Applicants also claims diluting the concentrate and applying to foliage of the undesirable plants or to the soil where undesirable plants grow.  Combinations with metribuzin and imazethapyr are also claimed.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20-21, 30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanaka et al. (US 2007/0066486 A1).
Kawanaka et al. discloses an aqueous flumioxazin suspension composition that contains the dispersing agent polyoxyethylene polyarylphenol phosphate, such as the potassium salt of polyoxyethylene tristyrylphenol phosphate ester (abstract, para [0007], [0011], [0022], [0053]-[0054], Examples 1-14, see formula in para [0022]). Kawanaka et al. exemplify an amount of flumioxazin of 46.9 wt%, wherein the flumioxazin particles have a particle size of 2.8 microns, which size and concentration falls within the amount of flumioxazin required by claim 1 of particles size of 1-10 microns and a concentration of 40-50% ((Example 23, para [0090], [0099]). Kawanaka et al. also discloses that this same composition also contains a thickener, an antifreeze (propylene glycol), a wetting agent that is ammonium polyoxyethylene alkyl ether phosphate, an antifoaming agent and a thickener comprising 0.26% aluminum oxide thickener and approximately 1.3% fumed silica (Example 23, para [0090], [0099], Aerosil COK84=5:1 mixture of fumed silica to aluminum oxide).  Kawanaka et al. specifically teach that the thickener can be a water soluble polymer, such as the water soluble saccharide xanthan gum and teach that a combination of xanthan gum and an inorganic fine powder, such as silica, is a preferable thickener combination, rendering a composition with xanthan gum thickener easily envisaged (para [0028], [0032]).  Kawanaka et al. discloses diluting the concentrate and then applying the composition in an herbicidally effective amount to a plant, crop field, fallow field, ridge between paddy fields, orchard, pasture, lawn or forest to impart an herbicidal effect thereon, thus meeting the limitations of claim 33 (para [0053]-[0054]).  
Regarding the limitation of claim 21, which requires that the herbicidal component consists essentially of flumioxazin, this transitional phrase will be interpreted to allow any material which does not materially affect the basic and novel characteristic of the claimed invention.  In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Furthermore, Applicant has the burden of showing that the introduction of any additional components would materially change the characteristics of Applicant' s invention.  In re De Lajarte, 337 F.2d 870 (CCPA 1964).  Consequently, Kawanaka et al. meets this limitation because any additional herbicidal components in Kawanaka et al. would not impede the action of flumioxazin, but rather would enhance the herbicidal activity of the composition as a whole.  
Thus, the disclosure of Kawanaka et al. anticipates the composition and method of claims 1, 20-21, 30 and 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 20-21, 25, 27, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1).
Applicant Claims
The content and scope of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. anticipates the aqueous flumioxazin composition and method of claims 1, 20-21, 30 and 33 as discussed above.  As noted above, Kawanaka et al. teaches that flumioxazin may be present at 0.5 to 50 w/v% and exemplifies a concentration of 46.9% which reads on the concentration of flumioxazin of about 40% to about 50% and about 45% as required by claims 2 and 3 (abstract, para [0007], [0011], [0022], [0053]-[0054], [0099], Examples 1-14, 23). Kawanaka et al. further teaches that the wetting agent, potassium salt of polyoxyethylene tristyrylphenol ether phosphate may be present at 0.5-10 w/v%, while the dispersant, a salt of polyoxyalkylene alkyl ether phosphate ester is present at 0.5 to 15 w/v%, both of which ranges overlap with the amounts required by claims 2 and 3 of about 3% to about 5% and about 4% for the wetting agent and about 1% to about 3% and about 2.3 weight for the dispersing agent (para [0020]-[0027], [0052]).  The composition may also contain a thickener at 0.1-5 w/v%, an antifoaming agent, such as a silicone emulsion at 0.001 to 3 w/v%, an antifreeze agent, such as propylene glycol at 0.5-30 w/v%, and a preservative, such as isothiazolin-3-one derivative at 0.01 to 5 w/v% and water at 20-90 w/v%, all of these amounts overlapping or encompassing the concentration ranges required for thickeners, antifoam agents, antifreeze agent, preservatives and water as required by claims 2 and 3 (para [0007], [0020], [0028], [0037]-[0038], [0099], claim 6).  Kawanaka et al. further discloses that the composition may contain nonionic surfactants such as polyoxyethylene alkyl ethers and sorbitan fatty acid esters, which can be considered wetting and dispersing agents, such meeting the limitation of claims 25 and 27 (para [0043]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kawanaka et al. disclose the aqueous flumioxazin composition and method as discussed above, but fail to exemplify concentrations of wetting agent, dispersing agent, antifoam agent, antifreeze agent and preservative which fall within the ranges claimed nor exemplify flumioxazin with the claimed nonionic wetting and dispersing agent, but Kawanaka et al. teaches concentration ranges which overlap or encompass the claimed ranges as well as suggest the inclusion of wetting and dispersing nonionic surfactants and thus cure these deficits.
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flumioxazin aqueous suspension concentrate that also contains a nonionic surfactant wetting or dispersing agent as Kawanaka et al. explicitly suggest inclusion of the wetting and dispersing agents polyoxyethylene alkyl ethers and sorbitan fatty acid esters.  Based upon this explicit teaching for inclusion of these wetting/dispersing agents, one of ordinary skill in the art would have had a reasonable expectation of success in adding these nonionic surfactant wetting agents and dispersing agents to provide a stable aqueous flumioxazin suspension concentrate.  
Regarding the concentrations of flumioxazin, wetting agent, dispersing agent, antifoam agent, thickening agent, preservative and water diluent, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. Furthermore, as the amounts of wetting agents, dispersing agents, thickeners, active, antifreeze, preservative and antifoam agent are result effective variables, these amounts would have been obvious based upon routine optimization until the desired stability, herbicidal activity, antifreeze, preservative and antifoam properties were achieved, absent evidence to the contrary.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-3 and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) as applied to claims 1-3, 20-21, 25, 27, 30 and 33 above, and further in view of Patel et al. (US 2008/0318774 A1, of record).
Applicant Claims
The content and scope of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. teaches and suggests the aqueous flumioxazin composition and method of claims 1-3, 20-21, 30 and 33 as discussed in the above 102(a)(1) and 103 rejections.  Kawanaka et al. teaches that the thickening agent may be a fine inorganic powder which is a magnesium aluminum silicate (para [0028]). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kawanaka et al. disclose the aqueous flumioxazin composition and method as discussed above, including the magnesium aluminum silicate thickener, but fails to specifically teach that the magnesium aluminum silicate thickener is a powdered gelling grade attapulgite or that the nonionic wetting and dispersing agents have an HLB of 12 and 16, respectively.  The teachings of Patel help to cure this deficit.
Patel et al. teach active agent suspensions that comprise agrochemically active compounds, such as flumioxazin, as well as wetting agents, dispersants, anti-foaming agents, thickening agents, pH adjusting agents, preservatives as well as formulation auxiliaries and solvents (abstract, para [0069]).  Patel et al. teach that the wetting agent may be MORWET EFW and that the dispersing agent may be ATLOX 4913, which are the wetting agent and dispersing agent in the current specification that meet the requirements of claims 26-29 and 31 (para [0055], [0263], [0275]-[0276]).  Patel et al. further teach that the thickening agent may be ATTAGEL®, which Applicant’s specification evidences is an inert powdered gelling grade attapulgite that provides thixotropic thickening and has the chemical structure and other attributes as required by claims 22-24 (para [0282]-[0283]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawanaka et al. and Patel et al. because both references are directed to herbicidal suspensions.  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the specific wetting and dispersing agents MORWET EFW and ATLOX 4913, which possess the claimed HLB values, along with the attapulgite thickener ATTAGEL® in the suspension concentrate of Kawanaka et al. based upon the teachings of Patel et al. to do so and would have had a reasonable expectation of success in doing so because both references are directed to suspensions that may contain the same herbicides.  
Regarding the concentrations of flumioxazin, wetting agent, dispersing agent, antifoam agent, thickening agent, preservative and water diluent, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. Furthermore, as the amounts of wetting agents, dispersing agents, thickeners, active, antifreeze, preservative and antifoam agent are result effective variables, these amounts would have been obvious based upon routine optimization until the desired stability, herbicidal activity, antifreeze, preservative and antifoam properties were achieved, absent evidence to the contrary.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2015/0157018 A1, 102(e) date of 12/06/2013, of record).
Applicant Claims
The scope and the content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ikeda teach a composition that contains crystals of flumioxazin, along with at least one or more additional herbicides, and singles out metribuzin and/or imazethapyr/ imazethapyr-ammonium salt as such additional herbicides (abstract, claims 1, 10-11, para [0009], [0054]-[0055], [0093]-[0094], [0162]-[0163]).  Ikeda specifically teach that the composition may be in the form of a suspension that is diluted prior to application (i.e. suspension concentrate) (para [0265]).  While water is one in the list of liquid carriers that may be used, Ikeda only exemplifies suspensions with water as the liquid carrier, thus an aqueous water suspension would have been easily envisaged (para [0261], [0283]-[0284], [0295]-[0296]).  Each active may be present in an amount of 1-80 wt% of the composition, which overlaps with the amounts of flumioxazin, metribuzin and imazethapyr recited in claim 34 (para [0260]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ikeda suggest the composition and method as discussed above, but fail to exemplify an aqueous suspension concentrate composition that contains flumioxazin, metribuzin and imazethapyr in the require percentages. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	As Ikeda teaches addition of one of more additional compounds to flumioxazin and specifically points to metribuzin and imazethapyr as preferable selections for these additional compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine flumioxazin with metribuzin and imazethapyr with a reasonable expectation of success.  Furthermore, providing a mixture of known herbicides is prima facie obvious. Ex Parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	Regarding the concentrations of flumioxazin, metribuzin and imazethapyr, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, the amounts of the respective herbicides would have been result effective variables and thus the amounts would have been obvious over routine optimization until the desired herbicidal efficacy is achieved, absent evidence to the contrary.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2015/0157018 A1, 102(e) date of 12/06/2013, of record) as applied to claim 34 and further in view of Patel et al. (US 2008/0318774 A1, of record).
Applicant Claims
The scope and the content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ikeda suggest a composition and method as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ikeda suggest a composition and method as discussed above, including the inclusion of dispersing and wetting agents, but fail to teach the addition of a chelating agent, such as citric acid, or the dispersing and wetting agents required by claims 47-48.  The teachings of Patel et al. help to cure these deficits.   
Patel et al. teach active agent suspensions that comprise agrochemically active compounds, such as flumioxazin, metribuzin and imazethapyr, as well as wetting agents, dispersants, anti-foaming agents, thickening agents, pH adjusting agents, preservatives as well as formulation auxiliaries and solvents (abstract, para [0069]).  The pH adjusting agent is preferably citric acid at 0-2 wt%, the anti-foaming agent is preferably present at 0.1-2 wt%, the dispersant is preferably present at 0.3-15 wt%, the wetting agent is preferably present at 0.1-8 wt%, the diluent is preferably present at 60-90 wt% (i.e. glycerol), the agrochemically agent ingredients are preferably present at 0.1-30 wt%, preservatives are preferably present at 0-1 wt% and thickening agents are preferably present at 0-7 wt% (para [0022]-[0048]).  Patel et al. teach that the wetting agent may be MORWET EFW and that the dispersing agent may be ATLOX 4913, which is provided in a solution of propylene glycol (antifreeze agent), and thus also teaches the addition of antifreeze to the composition (para [0055], [0263], [0275]-[0276]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda and Patel et al. because both references are directed to herbicidal suspensions.  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the specific wetting and dispersing agents MORWET EFW and ATLOX 4913, which also includes the antifreeze agents propylene glycol, in the suspension concentrate of Ikeda based upon the teachings of Patel et al. to do so and would have had a reasonable expectation of success in doing so because both references are directed to suspensions that may contain the same herbicides.  Furthermore, based upon the teachings of Patel et al., it would also have been obvious to one of ordinary skill in the art to also include wetting agents, dispersing agents, antifoam agents and thickening agents.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699